Name: Commission Implementing Regulation (EU) 2017/716 of 10 April 2017 laying down rules for the application of Regulation (EU) 2016/1012 of the European Parliament and of the Council with regard to the model forms to be used for the information to be included in the lists of recognised breed societies and breeding operations (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: trade;  marketing;  agricultural activity;  labour law and labour relations;  agricultural policy;  means of agricultural production;  documentation
 Date Published: nan

 26.4.2017 EN Official Journal of the European Union L 109/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/716 of 10 April 2017 laying down rules for the application of Regulation (EU) 2016/1012 of the European Parliament and of the Council with regard to the model forms to be used for the information to be included in the lists of recognised breed societies and breeding operations (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1012 of the European Parliament and of the Council of 8 June 2016 on zootechnical and genealogical conditions for the breeding, trade in and entry into the Union of purebred breeding animals, hybrid breeding pigs and the germinal products thereof and amending Regulation (EU) No 652/2014, Council Directives 89/608/EEC and 90/425/EEC and repealing certain acts in the area of animal breeding (Animal Breeding Regulation) (1), and in particular Article 7(5) thereof, Whereas: (1) Article 7(1) of Regulation (EU) 2016/1012 provides that Member States are to draw up and keep up-to-date a list of breed societies and breeding operations that their competent authorities have recognised in accordance with Article 4(3) of that Regulation and which implement at least one breeding programme that has been approved in accordance with Article 8(3) of that Regulation. Moreover, Regulation (EU) 2016/1012 provides that Member States are to make that list available to the public. (2) Articles 7(2) and 19(5) of and point 2 of Chapter III of Part 1 of Annex II to Regulation (EU) 2016/1012 specify the information to be included in the list of recognised breed societies and breeding operations. (3) In addition, Article 7(3) of Regulation (EU) 2016/1012 provides that Member States are also to include in the list of recognised breed societies and breeding operations any competent authority which carries out a breeding programme in accordance with Article 38 of that Regulation. (4) Therefore, it is necessary to establish model forms to be used by Member States for the listing of breed societies for purebred breeding animals of the bovine, porcine, ovine, caprine and equine species and breeding operations for hybrid breeding pigs recognised by their competent authorities in accordance with Regulation (EU) 2016/1012. (5) Taking into account the role of Member States in recognising a breed as an endangered breed, in accordance with the definition set out in Article 2(24) of Regulation (EU) 2016/1012, it is necessary to include that information in the lists of recognised breed societies provided for in that Regulation. (6) To facilitate trade in breeding animals and the official controls carried out by competent authorities, it is also necessary to indicate in the list of recognised breed societies and breeding operations provided for in Article 7 of Regulation (EU) 2016/1012 the dates when recognition was granted or withdrawn, taking into account the provisions of Article 64(4) of that Regulation, or when approval of a breeding programme was given, suspended or withdrawn. (7) This Regulation should be applicable from 1 November 2018 in accordance with the date of application provided for in Regulation (EU) 2016/1012. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS REGULATION: Article 1 The information to be included in the lists of recognised breed societies and breeding operations provided for in Article 7 of Regulation (EU) 2016/1012 shall be presented in accordance with the model forms set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 November 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 171, 29.6.2016, p. 66. ANNEX I. Breed societies maintaining breeding books for purebred breeding animals (a) Purebred breeding animals of the bovine species Official language/ Member State (insert name) Official language/ List of breed societies, recognised by the competent authorities in accordance with Article 4(3), and competent authorities carrying out breeding programmes on purebred breeding animals of the bovine species as referred to in Article 7(1) and (3) of Regulation (EU) 2016/1012 Official language/ Version (insert dd.mm.yyyy) 1 2 3 4 5 6 Official language/ Breed society or competent authority Official language/ Breeding programme (1) Official language/ Suspension, withdrawal and time limitation Official language/ Name of breed society/competent authority Contact details Date of recognition of breed society Official language/ Name of breed covered by approved breeding programme Web-access to information on breeding programme(s) (2) Official language/ Geographical territory of each approved breeding programme Official language/ Derogations (3) Official language/ Date of approval of breeding programme (dd.mm.yyyy) Official language/ Date of withdrawal of recognition as breed society (4) Date of suspension or withdrawal of approval of breeding programme (4) Date until the approval of breeding programme is timely limited (4) Name www (2) Date of recognition: (dd.mm.yyyy) (b) Purebred breeding animals of the porcine species Official language/ Member State (insert name) Official language/ List of breed societies, recognised by the competent authorities in accordance with Article 4(3), and competent authorities carrying out breeding programmes on purebred breeding animals of the porcine species as referred to in Article 7(1) and (3) of Regulation (EU) 2016/1012 Official language/ Version (insert dd.mm.yyyy) 1 2 3 4 5 6 Official language/ Breed society or competent authority Official language/ Breeding programme (5) Official language/ Suspension, withdrawal and time limitation Official language/ Name of breed society/competent authority Contact details Date of recognition of breed society Official language/ Name of breed covered by approved breeding programme Web-access to information on breeding programme(s) (6) Official language/ Geographical territory of each approved breeding programme Official language/ Derogations (7) Official language/ Date of approval of breeding programme (dd.mm.yyyy) Official language/ Date of withdrawal of recognition as breed society (8) Date of suspension or withdrawal of approval of breeding programme (8) Date until the approval of breeding programme is timely limited (8) Name www (6) Date of recognition: (dd.mm.yyyy) (c) Purebred breeding animals of the ovine species Official language/ Member State (insert name) Official language/ List of breed societies, recognised by the competent authorities in accordance with Article 4(3), and competent authorities carrying out breeding programmes on purebred breeding animals of the ovine species as referred to in Article 7(1) and (3) of Regulation (EU) 2016/1012 Official language/ Version (insert dd.mm.yyyy) 1 2 3 4 5 6 Official language/ Breed society or competent authority Official language/ Breeding programme (9) Official language/ Suspension, withdrawal and time limitation Official language/ Name of breed society/competent authority Contact details Date of recognition of breed society Official language/ Name of breed covered by approved breeding programme Web-access to information on breeding programme(s) (10) Official language/ Geographical territory of each approved breeding programme Official language/ Derogations (11) Official language/ Date of approval of breeding programme (dd.mm.yyyy) Official language/ Date of withdrawal of recognition as breed society (12) Date of suspension or withdrawal of approval of breeding programme (12) Date until the approval of breeding programme is timely limited (12) Name www (10) Date of recognition: (dd.mm.yyyy) (d) Purebred breeding animals of the caprine species Official language/ Member State (insert name) Official language/ List of breed societies, recognised by the competent authorities in accordance with Article 4(3), and competent authorities carrying out breeding programmes on purebred breeding animals of the caprine species as referred to in Article 7(1) and (3) of Regulation (EU) 2016/1012 Official language/ Version (insert dd.mm.yyyy) 1 2 3 4 5 6 Official language/ Breed society or competent authority Official language/ Breeding programme (13) Official language/ Suspension, withdrawal and time limitation Official language/ Name of breed society/competent authority Contact details Date of recognition of breed society Official language/ Name of breed covered by approved breeding programme Web-access to information on breeding programme(s) (14) Official language/ Geographical territory of each approved breeding programme Official language/ Derogations (15) Official language/ Date of approval of breeding programme (dd.mm.yyyy) Official language/ Date of withdrawal of recognition as breed society (16) Date of suspension or withdrawal of approval of breeding programme (16) Date until the approval of breeding programme is timely limited (16) Name www (14) Date of recognition: (dd.mm.yyyy) (e) Purebred breeding animals of the equine species Official language/ Member State (insert name) Official language/ List of breed societies, recognised by the competent authorities in accordance with Article 4(3), and competent authorities carrying out breeding programmes on purebred breeding animals of the equine species as referred to in Article 7(1) and (3) of Regulation (EU) 2016/1012 Official language/ Version (insert dd.mm.yyyy) 1 2 3 4 5 6 7 Official language/ Breed society or competent authority Official language/ Breeding programme (17) Official language/ Suspension, withdrawal and time limitation Official language/ Name of breed society/competent authority Contact details Date of recognition of breed society Official language/ Name of breed covered by approved breeding programme Web-access to information on breeding programme(s) (18) Official language/ Geographical territory of each approved breeding programme Official language/ Derogations (19) Official language/ Date of approval of breeding programme (dd.mm.yyyy) Official language/ Breeding book of the origin of the breed (20) Name of breed society/competent authority Contact details Official language/ Date of withdrawal of recognition as breed society (21) Date of suspension or withdrawal of approval of breeding programme (21) Date until the approval of breeding programme is timely limited (21) Name www (18) UELN (18) (22) - Date of recognition: (dd.mm.yyyy) Name www (18) UELN (18) (22) - II. Breeding operations maintaining breeding registers for hybrid breeding pigs Official language/ Member State (insert name) Official language/ List of breeding operations carrying out breeding programmes on hybrid breeding pigs (23) as referred to in Article 7(1) of Regulation (EU) 2016/1012 recognised by the competent authorities in accordance with Article 4(3) Official language/ Version (insert dd.mm.yyyy) 1 2 3 4 5 6 7 Official language/ Breeding operation Official language/Breeding programme (24) Official language/ Suspension, withdrawal and time limitation Official language/ Name of breeding operation Contact details Date of recognition of breeding operation Official language/ Name of the breed(s), line(s) or cross(es) covered by the approved breeding programme(s)/ Web-access to information on breeding programme(s) (25) Official language/ Geographical territory of each breeding programme carried out Official language/ Date of approval of breeding programme (dd.mm.yyyy) Official language/ Date of withdrawal of recognition as breeding operation (26) Date of suspension or withdrawal of approval of breeding programme (26) Date until the approval of breeding programme is timely limited (26) Name of breed or purebred line Name of cross Name www (25) Date of recognition: (dd.mm.yyyy) (1) Each single line of the table should be filled in for each breeding programme carried out by a breed society. (2) Where available. (3) Indicate, if applicable, one of the following derogations: 1 creation of a new breed (Article 19(1) of Regulation (EU) 2016/1012); 2 reconstruction of a breed (Article 19(2) of Regulation (EU) 2016/1012); 3 upgrading of the progeny of animals recorded in supplementary section to the main section of the breeding book (point 2 of Chapter III of Part 1 of Annex II to Regulation (EU) 2016/1012); 4 for breeding programme carried out on endangered breed, as defined in Article 2(24) of Regulation (EU) 2016/1012. (4) Insert, as applicable, the following information: A dd.mm.yyyy for the date of withdrawal of recognition as breed society (Article 7(4) of Regulation (EU) 2016/1012); B dd.mm.yyyy for the date of suspension of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); C dd.mm.yyyy for the date of withdrawal of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); D dd.mm.yyyy for the date until the approval of breeding programme is timely limited. (5) Each single line of the table should be filled in for each breeding programme carried out by a breed society. (6) Where available. (7) Indicate, if applicable, one of the following derogations: 1 creation of a new breed (Article 19(1) of Regulation (EU) 2016/1012); 2 reconstruction of a breed (Article 19(2) of Regulation (EU) 2016/1012); 3 upgrading of the progeny of animals recorded in supplementary section to the main section of the breeding book (point 2 of Chapter III of Part 1 of Annex II to Regulation (EU) 2016/1012); 4 for breeding programme carried out on endangered breed, as defined in Article 2(24) of Regulation (EU) 2016/1012. (8) Insert, as applicable, the following information: A dd.mm.yyyy for the date of withdrawal of recognition as breed society (Article 7(4) of Regulation (EU) 2016/1012); B dd.mm.yyyy for the date of suspension of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); C dd.mm.yyyy for the date of withdrawal of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); D dd.mm.yyyy for the date until the approval of breeding programme is timely limited. (9) Each single line of the table should be filled in for each breeding programme carried out by a breed society. (10) Where available. (11) Indicate, if applicable, one of the following derogations: 1 creation of a new breed (Article 19(1) of Regulation (EU) 2016/1012); 2 reconstruction of a breed (Article 19(2) of Regulation (EU) 2016/1012); 3 upgrading of the progeny of animals recorded in supplementary section to the main section of the breeding book (point 2 of Chapter III of Part 1 of Annex II to Regulation (EU) 2016/1012); 4 for breeding programme carried out on endangered breed, as defined in Article 2(24) of Regulation (EU) 2016/1012. (12) Insert, as applicable, the following information: A dd.mm.yyyy for the date of withdrawal of recognition as breed society (Article 7(4) of Regulation (EU) 2016/1012); B dd.mm.yyyy for the date of suspension of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); C dd.mm.yyyy for the date of withdrawal of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); D dd.mm.yyyy for the date until the approval of breeding programme is timely limited. (13) Each single line of the table should be filled in for each breeding programme carried out by a breed society. (14) Where available. (15) Indicate, if applicable, one of the following derogations: 1 creation of a new breed (Article 19(1) of Regulation (EU) 2016/1012); 2 reconstruction of a breed (Article 19(2) of Regulation (EU) 2016/1012); 3 upgrading of the progeny of animals recorded in supplementary section to the main section of the breeding book (point 2 of Chapter III of Part 1 of Annex II to Regulation (EU) 2016/1012); 4 for breeding programme carried out on endangered breed, as defined in Article 2(24) of Regulation (EU) 2016/1012. (16) Insert, as applicable, the following information: A dd.mm.yyyy for the date of withdrawal of recognition as breed society (Article 7(4) of Regulation (EU) 2016/1012); B dd.mm.yyyy for the date of suspension of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); C dd.mm.yyyy for the date of withdrawal of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); D dd.mm.yyyy for the date until the approval of breeding programme is timely limited. (17) Each single line of the table should be filled in for each breeding programme carried out by a breed society. (18) Where available. (19) Indicate, if applicable, one of the following derogations: 1 creation of a new breed (Article 19(1) of Regulation (EU) 2016/1012); 2 reconstruction of a breed (Article 19(2) of Regulation (EU) 2016/1012); 3 for breeding programme carried out on endangered breed, as defined in Article 2(24) of Regulation (EU) 2016/1012; 4 prohibition or limitation of the collection of semen for artificial insemination and/or the collection of oocytes for the production of embryos or the collection of embryos for embryo transfer (Article 21(2) of Regulation (EU) 2016/1012). (20) Provide information if breeding book is maintained by breed society/competent authority different from breed society/competent authority in column 1. (21) Insert, as applicable, the following information: A dd.mm.yyyy for the date of withdrawal of recognition as breed society (Article 7(4) of Regulation (EU) 2016/1012); B dd.mm.yyyy for the date of suspension of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); C dd.mm.yyyy for the date of withdrawal of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); D dd.mm.yyyy for the date until the approval of breeding programme is timely limited. (22) Insert the 3-digit country code and 3 digit code of database as appropriate. (23) As defined in Article 2(10) of Regulation (EU) 2016/1012. (24) Each single line of the table should be filled in for each breeding programme carried out by a breeding operation. (25) Where available. (26) Insert, as applicable, the following information: A dd.mm.yyyy for the date of withdrawal of recognition as breeding operation (Article 7(4) of Regulation (EU) 2016/1012); B dd.mm.yyyy for the date of suspension of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); C dd.mm.yyyy for the date of withdrawal of approval of breeding programme (Article 7(4) of Regulation (EU) 2016/1012); D dd.mm.yyyy for the date until the approval of breeding programme is timely limited.